                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Tushkahumoc Xelup,                      )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )          1:19-cv-00028-MR-WCM
                                         )
                   vs.                   )
                                         )
 Robert Todd White, et al.,              )
                                         )
              Defendants.                )



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 28, 2019 Order.

                                                October 28, 2019
